Title: From Thomas Jefferson to Martha Jefferson Randolph, 5 February 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Martha
            Philadelphia Feb. 5. 92.
          
          I was prevented writing to you last week by a bad cold attended with fever: and this week I have nothing to say but that I find myself nearly well, and to repeat the assurances of my love to you. Maria is well, and has come to a resolution to write to you no more. Whether this arises most from resentment or laziness I do not know. Mr. Randolph’s last letter received was of Dec. 29, yours of Nov. 29. In my last to him, knowing that Clarkson could not write, I asked the favor of him to communicate to me from time to time the progress of my affairs. I wish much to know whether my wheat is getting to market, and the debts for which it was destined paying off? negroes clothed &c. Adieu my dear your’s affectionately,
          
            Th: Jefferson
          
        